FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEY L. GARROTT,                               No. 12-35704

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00391-LRS

  v.
                                                 MEMORANDUM*
ELDON VAIL; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Washington state prisoner Rodney L. Garrott appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his Eighth Amendment rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment on Garrott’s claim

alleging that defendants failed to protect him from inmate assault because Garrott

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to Garrott’s safety. See Farmer v. Brennan, 511
U.S. 825, 837, (1994) (claim of deliberate indifference requires showing that “the

official [knew] of and disregard[ed] an excessive risk to inmate . . . safety”); see

also Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere

allegation and speculation do not create a factual dispute for purposes of summary

judgment.”).

      The district court properly granted summary judgment on Garrott’s state law

negligence claim because Garrott failed to raise a genuine dispute of material fact

as to whether defendants had knowledge of or good reason to believe that Garrott

would be assaulted by another inmate. See Pedroza v. Bryant, 677 P.2d 166, 168

(Wash. 1984) (elements of negligence claim); Winston v. Dep’t of Corr., 121 P.3d
1201, 1202 (Wash. Ct. App. 2005) (to hold prison officials liable for injury to one

inmate inflicted by another inmate, the inmate must show “knowledge on the part

of prison officials that such an injury will be inflicted, or good reason to anticipate

such”).


                                           2                                     12-35704
      To the extent that Garrott attempts to raise an access-to-courts claim, we do

not consider it because it was raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Garrott’s motion to file a supplemental brief is granted.

      AFFIRMED.




                                           3                                    12-35704